.
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (2012/0199847) in view of Igarashi (7,560,346) and Kumagai et al. (6,657,243).Regarding claim 1, Takagi teach in figure 4 and related text a display device comprising: 
semiconductor device, comprising: 
a substrate 110; 

the first source electrode region comprising a pair of first source electrode pads S11, S12 (since it is known in the art that terminals are pads, see cited reference to Maeda) and a first source connection electrode 120, S11 directly contacting a second conductor layer (the not shown ground electrode contacting S11 through via hole SC11, as depicted in figure 10B, see paragraph [0030]) different from a first conductor layer, and
a second FET part FET2, disposed on the surface of the substrate and connected to the first FET part in a stacked structure (see figure 3), comprising a second gate electrode region G2 and a second drain electrode region D2 disposed on the surface of the substrate and spaced apart from each other, 
wherein each of the first FET part and the second FET part comprise a first common electrode (EBL1 or 122, see figure 13A) and a second common electrode (EBL2 or 122, see figure 13A) disposed on the surface of the substrate and spaced apart from each other, and 
each of the first common electrode and the second common electrode is configured to be a single conductor wiring integrally formed (the extensions thereof as depicted in figures 13A and 10A) by a first drain electrode of the first FET part.

Takagi does not teach that the pair of first source electrode pads directly contacting a first conductor layer and wherein each of the first common electrode and the second 
Kumagai et al. teach in figure 16 and related text that the pair of first source electrode pads 91, 45b are each directly disposed on a first conductor layer 89, 75.
Igarashi teaches in figure 3 and related text that each of the first common electrode S1D2 and the second common electrode S1D2 (on the right side) is configured to be a single conductor wiring integrally formed by a first drain electrode D1 of the first FET part and a second source electrode S2 of the second FET part.

Igarashi, Kumagai et al. and Takagi are analogous art because they are directed to electronic circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takagi because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose the pair of first source electrode pads directly contacting a first conductor layer and wherein each of the first common electrode and the second common electrode is configured to be a single conductor wiring integrally formed by a second source electrode of the second FET part, as taught Kumagai et al. and Igarashi, respectively, in Takagi’s device in order to be able to operate the device by providing electrical connections to the pads and in order to reduce the size of the device by integrally forming the device electrodes to the common electrodes, respectively.

integrally formed by a first drain electrode of the first FET part and a second source electrode of the second FET part” and “is integrally formed of one conductor wiring”, as recited in claims 1 and 13, respectively, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Integrally forming each of the first drain electrode of the first FET part and a second source electrode of the second FET part by using a single conductor wiring does not produce a structure which is different from a structure which is formed by without integrating the elements together.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 2, the combined device comprises the first common electrode is linearly and parallelly disposed with the second common electrode.

Regarding claim 3, Takagi discloses the first gate electrode region (Gl) comprises: first gate electrode fingers (124), spaced apart from each other, disposed on a first conductor layer (112) formed on the surface of the substrate (110); and a first gate electrode pad disposed on the first conductor layer (112) and connected to the first gate electrode fingers (124) (Takagi; para. [0028-0030]).

Regarding claim 4, Takagi discloses the first source electrode region (S11) comprises: a pair of first source electrode pads (i.e. pads of S11), spaced apart from each other, disposed on the first conductor layer (112); and a first source electrode finger (120) disposed on the first conductor layer (112), disposed between the pair of first source electrode pads (i.e. pads of S11), and spaced apart from the pair of first source electrode pads (i.e. pads of S11) (Takagi; para. [0028-0030]).

Regarding claim 5, Takagi discloses the second gate electrode region (27) comprises: second gate electrode fingers (124), spaced apart from each other, disposed on the first conductor layer (112); and a second gate electrode bus (GBL2) disposed on the first conductor layer (112) and connected to the second gate electrode fingers (124) (Takagi; para. [0028-0029]).

Regarding claim 6, Takagi as modified by Igarashi discloses the second drain electrode region (122) comprises: second drain electrode fingers (122) disposed on the first conductor layer (112) and spaced apart from each other by the first common electrode 

Regarding claim 7, Takagi as modified by Igarashi discloses the second gate electrode bus (GBL2) is disposed after the first common electrode (S1D2) and the first common electrode and before the second drain electrode pad (i.e. pads of D2), and spaced apart from each of the first common electrode (S1D2) and the first common electrode (S1D2) and the second drain electrode pad (i.e. pads of D2) (Takagi: para. [0028-0030]; Igarashi: para. [0033-0034]; Fig. 3). 
Regarding the claimed limitations of “the second gate electrode bus is disposed after the first common electrode and the first common electrode and before the second drain electrode pad” these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of the second gate electrode bus after the first common electrode and the first common electrode and before the second drain electrode pad does not produce a structure which is different from a structure wherein the second gate electrode bus before the first common electrode and the first common electrode and after the second drain electrode pad



Regarding claim 9, Takagi discloses the second drain electrode region (122) further comprises a second drain connection electrode disposed on the second conductor layer (118) and connected to the second drain electrode fingers (122) and the second drain electrode pad (i.e. pads of D2) (Takagi; para. [0028-0030)

Regarding claim 10, Takagi discloses the first gate electrode region (Gl) further comprises a first gate connection electrode disposed on the second conductor layer (118) and connected to the first gate electrode pad (i.e. pad of Gl) (Takagi; para. [0030])

Regarding claim 11, Takagi discloses further comprising first and second conductor vias (SC11 and SC21)connecting the pair of first source electrode pads (i.e. pads of Sll) to a ground surface of the substrate (110), wherein the ground surface is disposed on another surface of the substrate (110) (Takagi; para. [0030]).

Regarding claim 12, Takagi discloses the first gate electrode fingers (124) is respectively disposed between the pair of first source electrode pads (i.e. pads of S11), 

Regarding claim 13, Takagi as modified by Igarashi discloses claim 12, wherein Igarashi further discloses the first common electrode (S1D2) is disposed between one of the pair of first source electrode pads (i.e. pads of S11) and the first source electrode finger (120), the first common electrode extends up to a space between two of the second drain electrode fingers (122), and is integrally formed of one conductor wiring (Igarashi: para. [0033-0034]; Fig. 3). 

Regarding claim 14, Takagi as modified by Igarashi discloses claim 12. Igarashi further discloses the second common electrode (S1D2) is disposed between the other of the pair of first source electrode pads (i.e. pads of S11) and the first source electrode finger (120), the first common electrode extends up to a space between other two of the second drain electrode fingers (122), and is integrally formed of one conductor wiring (Takagi: para. [0028-0030]; Igarashi: para. [0033-0034]; Fig. 3). 

Regarding claim 16, Takagi does not explicitly disclose a pair of first source ohmic pads disposed on an ohmic layer between the pair of first source electrode pads and the substrate, the ohmic layer being stacked beneath the first conductor layer, a first source ohmic finger disposed on the ohmic layer between the first source electrode finger and the substrate first and second common ohmic fingers disposed on the ohmic layer between the first and second common electrodes and the substrate; and second drain 
Igarashi disclose a pair of first source ohmic pads (52) disposed on an ohmic layer between the pair of first source electrode pads (30) and the substrate (50), the ohmic layer (56) being stacked beneath the first conductor layer (i.e. AIGaN layer, see para. [0036]), a first source ohmic finger (21) disposed on the ohmic layer (56) between the first source electrode finger (21) and the substrate (110); first and second common ohmic fingers (58) disposed on the ohmic layer between the first and second common electrodes (30/S1D2) and the substrate (50); and second drain ohmic fingers (13), spaced apart from each other, disposed on the ohmic layer (56) between the second drain electrode fingers (13) and the substrate (50). (para. [0036-0039]; Fig. 4A-4D).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date to form a semiconductor device comprising a first FET part and a second FET part as disclosed by Takagi and to modify the device by adding a pair of first source ohmic pads disposed on an ohmic layer between the pair of first source electrode pads and the substrate, the ohmic layer being stacked beneath the first conductor layer, a first source ohmic finger disposed on the ohmic layer between the first source electrode finger and the substrate first and second common ohmic fingers disposed on the ohmic layer between the first and second common electrodes and the substrate; and second drain ohmic fingers, spaced apart from each other, disposed on the ohmic layer between the second drain electrode fingers and the substrate as disclosed by Igarashi with at least the motivation of forming a device first FET and second FET in which the second gate electrode region serves as a gate bus and wherein the first and second .

Allowable Subject Matter
Claim15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 










O.N.								/ORI NADAV/
5/20/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800